UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-7170


EGBERT FRANCIS, JR.,

                     Petitioner - Appellant,

              v.

THE MUNICIPAL COURT OF WAKE COUNTY; STATE OF N.C.; JANET M.
LEGGETT; JOHNIE L. KING, III; GEORGE KELLY III; HOWARD
CUMMINGS,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-hc-02002-D)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Egbert Francis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Egbert Francis, Jr., appeals the district court’s order dismissing his petition for a

writ of mandamus. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court, Francis v. Mun. Court of Wake Cty.,

No. 5:19-hc-02002-D (E.D.N.C. July 29, 2019), and deny Francis’ motion for a certificate

of appealability as unnecessary. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2